United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1945
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Brian Southern,                          * Western District of Missouri.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: September 17, 2008
                                 Filed: September 23, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.

                                    ___________
PER CURIAM.

       In 2004, Brian Southern was sentenced to 30 months in prison and 2 years of
supervised release upon his guilty plea to being a felon in possession of a firearm.
After he began his supervised release he violated his release conditions, and the
district court1 revoked supervised release and sentenced him to serve 12 months and
1 day in prison, plus 1 additional year of supervised release. While Southern was
serving his second term of supervised release, he violated a special condition requiring
him to participate satisfactorily in the pre-release component of a community

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
corrections center program. The district court again revoked supervised release, this
time sentencing him to serve 11 months in prison with no further supervised release.
Southern appeals, arguing that the court abused its discretion in sentencing him.

       We conclude that the revocation sentence is not unreasonable. See United
States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review).
The court sentenced Southern within the advisory range under Chapter 7 of the
Guidelines, after listening to the arguments of counsel and allocution by Southern,
engaging in a discussion with Southern about his repeated supervision failures, and
expressly considering relevant matters under 18 U.S.C. § 3583(e) (permitting
revocation of supervised release and re-imprisonment after considering specified
factors in 18 U.S.C. § 3553(a)); United States v. Franklin, 397 F.3d 604, 606-07 (8th
Cir. 2005) (all that is required is evidence that court considered relevant matters, not
that court made specific findings on each § 3553(a) factor).

        Accordingly, we affirm the district court’s judgment, and we grant counsel’s
motion to withdraw on condition that counsel inform appellant about the procedures
for filing petitions for rehearing and for certiorari.
                       _________________________________




                                          -2-